Exhibit 10.2 

  

 

 

TAX MATTERS AGREEMENT

  

between

  

GREATBATCH, INC.

  

and

  

QIG GROUP, LLC

 

(to be converted into NUVECTRA CORPORATION)

  

 

 

 

dated as of March 14, 2016

 

 
 

--------------------------------------------------------------------------------

 

    

TABLE OF CONTENTS

  

 

      Page           ARTICLE I    DEFINITIONS AND EXAMPLES



Section 1.1 Definitions 1       ARTICLE II   ALLOCATION OF TAXES AND TAX ITEMS 6

   Section 2.1

General Rules 6

 

(a)  GB Taxes 6

 

(b)  Nuvectra Taxes 6

   Section 2.2

Special Rules 7

 

(a)  Pro Forma Stand-Alone Basis 7

 

(b)  Rules for Determining from which Business a Tax Item Arises 7

 

(c)  Preparation of Pro Forma Calculations and Allocations 8

 

(d)  Differences Between Taxes Shown on Joint Return and Taxes Computed on a Pro
Forma Stand-Alone Basis 8

 

        ARTICLE III   PREPARATION AND FILING OF TAX RETURNS 9

   Section 3.1

Joint Returns 9

   Section 3.2

Separate Returns 9

   Section 3.3

Rules Relating to the Preparation of Tax Returns 9

 

(a)  General Rule 9

 

(b)  Election to File Joint Returns 9

 

(c)  Nuvectra Returns 9

 

(d)  GB Returns 9

 

(e)  Returns Affecting Liability of Other Party 9

 

(f)  Reimbursement for Costs Incurred by Preparer 10

 

(g)  Allocation of Tax Items Between Joint Return and Related Separate Return 10

 

(h)  Standard of Performance 10         ARTICLE IV   TAX PAYMENTS AND
INDEMNIFICATION PAYMENTS 11

   Section 4.1

Payment of Taxes to Tax Authorities 11

   Section 4.2

Indemnification Payments 11

 

(a)  Tax Payments Made by the Nuvectra Group 11

 

(b)  Tax Payments Made by the GB Group 11

 

(c)  Credit for Prior Deemed Tax Payments 11

   Section 4.3

Initial Determinations and Subsequent Adjustments 11

 

(a)   Initial Determinations of Payments  11

 

 

 
 -i-

--------------------------------------------------------------------------------

 

  

 

(b)  Redeterminations of Payments and Additional Payments 11



   Section 4.4 Payments by or to Other Members of the Groups 12



   Section 4.5 Late Payments 12



   Section 4.6 Tax Consequences of Payments 12



   Section 4.7 Payment Notices 13        

ARTICLE V TAX CONTESTS

13



   Section 5.1 Notices 13



   Section 5.2 Control of Tax Contests 13

 

(a)  General Rule 13

 

(b)  Tax Contests Involving Certain Taxes Reported on a Joint Return 13

 

(c)  Non-Controlling Party Participation Rights 14        

ARTICLE VI ASSISTANCE AND COOPERATION

15



   Section 6.1 Provision of Information 15

 

(a)  Information with Respect to Joint Returns 15

 

(b)  Information with Respect Tax Payments 15

 

(c)  Information with Respect to Separate Returns 16

 

(d)  Information with Respect to Pro Forma Stand-Alone Basis Computations and
Allocations 16

 

(e)  Information with Respect to Tax Contests 16



   Section 6.2 Reliance on Exchanged Information 16



   Section 6.3 Provision of Assistance and Cooperation 16

 

(a)  Assistance with Respect to Joint Returns 16

 

(b)  Assistance with Respect to Tax Contests 17

 

(c)  Cooperation 17



   Section 6.4 Retention of Tax Records 17



   Section 6.5 Supplemental Rulings and Supplemental Tax Opinions 17



   Section 6.6 Withholding and Reporting 18        

ARTICLE VII RESTRICTIONS ON CERTAIN ACTIONS

18



   Section 7.1 General Restrictions 18



   Section 7.2 Certain Nuvectra Actions Beginning on the Spin-off Date 18      
 

ARTICLE VIII GENERAL PROVISIONS

19



   Section 8.1 Authority 20



   Section 8.2 Termination 20



   Section 8.3 Entire Agreement 20



   Section 8.4 Binding Effect; No Third-Party Beneficiaries; Assignment  20

 

 

 
 -ii-

--------------------------------------------------------------------------------

 

 



   Section 8.5 Amendment 20    Section 8.6 Failure or Indulgence Not Waiver;
Remedies Cumulative 20



   Section 8.7 Notices 20



   Section 8.8 Counterpart; Facsimile Signatures 21



   Section 8.9 Severability 21



   Section 8.10 Governing Law 21



   Section 8.11 Specific Performance 21



   Section 8.12 Construction 21



   Section 8.13 Performance 22



   Section 8.14 Change in Law 22



   Section 8.15 Expenses 22



   Section 8.16 Disputes 22



   Section 8.17 Confidentiality  22        

 

 
 -iii-

--------------------------------------------------------------------------------

 

    

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of March 14,
2016, between Greatbatch, Inc., a Delaware corporation (“GB”), and QiG Group,
LLC, a Delaware limited liability company (“QiG”). Unless otherwise indicated,
all “Article” and “Section” references in this Agreement are to articles and
sections of this Agreement.

 

RECITALS

 

WHEREAS, prior to the Spin-off (as defined below) QiG will be converted into
Nuvectra Corporation, a Delaware corporation, and Nuvectra Corporation will be
an indirect wholly owned subsidiary of GB that owns and operates the Nuvectra
Business (as defined below);

 

WHEREAS, the Board of Directors of GB has determined that it would be
appropriate and desirable for GB to separate (the “Separation”) the Nuvectra
Business from the GB Business (as defined below);

 

WHEREAS, GB, in connection with the Separation, intends to distribute to its
shareholders all of the shares of Nuvectra Corporation stock in a transaction
(the “Spin-off”) intended to qualify as a transaction described under Sections
368(a)(1)(D) and 355 of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

WHEREAS, the Parties have set forth in a Separation and Distribution Agreement
the principal arrangements between them regarding the Separation and the
Spin-off; and

 

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of Taxes and Tax Items arising prior to, as a result of, and
subsequent to the Spin-off, and to provide for and agree upon other matters
relating to Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS AND EXAMPLES

 

Section 1.1     Definitions. For purposes of this Agreement, the following terms
have the following meanings:

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Code” has the meaning set forth in the recitals hereto.

 

“Controlling Party” means the Party that has primary responsibility, control and
discretion in handling, settling, or conducting a Tax Contest pursuant to
Section 5.2.

 

“Effective Time” means the time at which the Spin-off is effected on the
Spin-off Date.

 

“GB” has the meaning set forth in the recitals hereto.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“GB Business” means the “Greatbatch Business” as defined in the Separation
Agreement.

 

“GB Group” means GB and each Subsidiary of GB (but only while such Subsidiary is
a Subsidiary of GB) other than a Person that is a member of the Nuvectra Group.

 

“GB Taxes” has the meaning set forth in Section 2.l(a).

 

“IRS” means the Internal Revenue Service.

 

“Joint Return” means any Tax Return that includes Tax Items attributable to both
the GB Business and the Nuvectra Business; provided, however, that Tax Items
carried forward from a Tax Year beginning on or before the Spin-off Date to a
Tax Year beginning after the Spin-off Date shall be ignored for purposes of this
determination.

 

“Nuvectra” means (i) with respect to any Tax Year, or portion thereof, ending
before the date of the conversion of QiG into Nuvectra Corporation, QiG and (ii)
with respect to any Tax Year, or portion thereof, beginning on or after the date
of the conversion of QiG into Nuvectra Corporation, Nuvectra Corporation.

 

“Nuvectra Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder) by the
Nuvectra Group of the Nuvectra Business as conducted immediately prior to the
Spin-off.

 

“Nuvectra Business” has the meaning set forth in the Separation Agreement.

 

“Nuvectra Group” means (i) with respect to any Tax Year, or portion thereof,
ending before the Spin-off Date, Nuvectra and each other Subsidiary of GB that
is a Subsidiary of Nuvectra on the Spin-off Date and (ii) with respect to any
Tax Year, or portion thereof, beginning on or after the Spin-off Date, Nuvectra
and each Subsidiary of Nuvectra (but only while such Subsidiary is a Subsidiary
of Nuvectra).

 

“Nuvectra Taxes” has the meaning set forth in Section 2.1(b).

 

“Non-Controlling Party” means the Party that does not have primary
responsibility, control, and discretion in handling, settling, or conducting a
Tax Contest pursuant to Section 5.2.

 

“Non-Controlling Party Item” has the meaning set forth in Section 5.2(c).

 

“Non-Preparer” means the Party that is not responsible for the preparation or
filing of a Joint Return or a Separate Return, as applicable, pursuant to
Section 3.1 and Section 3.2.

 

“Party” or “Parties” means GB, Nuvectra, or both, as the context requires.

 

“Past Practice” means past customs, practices, accounting methods, elections and
conventions.

 

“Payment Date” means (i) with respect to any U.S. federal income Tax Return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (ii) with respect to any other Tax Return, the corresponding dates
determined under the applicable Tax Law.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Post-Distribution Tax Period” means any taxable period (or portion thereof)
that begins after the Spin-off Date.

 

“Pre-Distribution Tax Period” means any taxable period (or portion thereof) that
ends on or before the Spin-off Date.

 

“Preparer” means the Party that is responsible for the preparation and filing of
a Joint Return or a Separate Return, as applicable, pursuant to Section 3.1 and
Section 3.2.

 

“QiG” has the meaning set forth in the recitals hereto.

 

“Requesting Party” has the meaning set forth in Section 6.5.

 

“Separate Return” means any Tax Return that is not a Joint Return.

 

“Separation” has the meaning set forth in the recitals hereto.

 

“Separation Agreement” means the Separation and Distribution Agreement dated the
date hereof between GB and Nuvectra.

 

“Separation Transactions” means the Spin-off and related transactions described
in Schedule I to the Separation Agreement.

 

“Spin-off” has the meaning set forth in the recitals hereto.

 

“Spin-off Date” means the date of the Spin-off.

 

“Supplemental Tax Opinion” means, with respect to a specified action, an opinion
(other than the Tax Opinion) from Tax Advisors to the effect that (subject to
any customary assumptions, qualifications, and limitations set forth therein)
such action will not preclude the Spin-off from qualifying as a Tax-free
transaction described under Sections 368(a)(l)(D) and 355 of the Code to GB, its
shareholders, and Nuvectra (except to the extent such shareholders receive cash
in lieu of fractional shares or gain is required to be recognized by GB under
Section 357(c) of the Code). The Tax Advisor in issuing a Supplemental Tax
Opinion shall be permitted to rely on the validity and correctness, as of the
date given, of any previously issued Tax Opinion or private letter ruling,
unless such reliance would be unreasonable under the circumstances.

 

“Tax” or “Taxes” means all forms of taxation imposed by any governmental entity
or political subdivision, agency, commission or authority thereof, whenever
created or imposed, and whether of the United States or elsewhere, and whether
imposed by a local, municipal, state, national, federal, or other body, and
without limiting the foregoing, shall include any income, gross income, gross
receipts, profits, capital stock, franchise, withholding, payroll, social
security, workers compensation, unemployment, disability, property, ad valorem,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, recording, import, export, value added, alternative minimum, unclaimed
property, escheat, estimated, or other similar tax (including any fee,
assessment, or other charge in the nature of or in lieu of any tax), together
with any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Tax Advisors” means (i) with respect to the Tax Opinion, GB’s third party tax
advisor, (ii) with respect to a Supplemental Tax Opinion, Norton Rose Fulbright
US LLP or another nationally recognized law firm or accounting firm designated
by the Party to whom such opinion is delivered, and (iii) with respect to any
dispute arising in connection with this Agreement, including under Section
2.2(c) or Section 3.3(e)(ii), a nationally recognized accounting firm agreed to
by both Parties.

 

“Tax Attribute” means Tax basis, net operating and capital loss carryovers or
carrybacks, alternative minimum Tax credit carryovers or carrybacks, general
business credit carryovers or carrybacks, Tax credits or credits against Tax,
disqualified interest and excess limitation carryovers or carrybacks, overall
foreign losses, research and experimentation credit base periods, all other
items that are determined or computed on an affiliated group basis (as defined
in Section 1504(a) of the Code determined without regard to the exclusion
contained in Section 1504(b)(3) of the Code) or other consolidated, combined or
unitary basis, and any other item of loss, deduction, or credit that could
reduce a Tax liability.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission, or authority thereof that imposes
such Tax, or that is charged with the assessment, determination, or collection
of such Tax for such entity or subdivision.

 

“Tax Benefit” means any credit, deduction, or other Tax Attribute that may have
the effect of decreasing any Tax.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of examining, determining,
redetermining or recovering Taxes of any member of either Group (including any
administrative or judicial review of any claim for a refund of any Tax).

 

“Tax Detriment” means any income, gain, or other attribute that may have the
effect of increasing any Tax. For the avoidance of doubt, “Tax Detriment”
includes the amount of any non-income Tax that is assessed without regard to
income, gain or other quantifiable attribute (for example, Transfer Taxes and
property Taxes).

 

“Tax Item” means any Tax Benefit or Tax Detriment.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Tax Materials” means (i) the representation letters delivered to the Tax
Advisors in connection with the delivery of the Tax Opinion or the Supplemental
Tax Opinion, and (ii) any other materials delivered or deliverable by GB,
Nuvectra, or others in connection with the rendering by the Tax Advisors of the
Tax Opinion or the Supplemental Tax Opinion.

 

“Tax Opinion” means the opinion to be delivered to GB by GB’s third party tax
advisor in connection with the Separation Transactions substantially to the
effect that (subject to the customary assumptions, qualifications, and
limitations set forth therein) for U.S. federal income tax purposes the Spin-off
should qualify as a Tax-free transaction described under Sections 368(a)(l)(D)
and 355 of the Code to GB, its shareholders, and Nuvectra (except to the extent
such shareholders receive cash in lieu of fractional shares or gain is required
to be recognized by GB under Section 357(c) of the Code).

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax-Related Costs” means (i) all accounting, legal and other professional fees
and court costs incurred, as well as any other out-of-pocket costs incurred and
(ii) all costs, expenses and damages associated with stockholder litigation and
controversies and any amounts paid in respect of a liability of stockholders,
whether paid to stockholders or the IRS or any other Tax Authority, in each case
resulting from (A) the failure of the Spin-off from qualifying as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to GB and
its stockholders (except to the extent such stockholders receive cash in lieu of
fractional shares or gain is required to be recognized by GB under Section
357(c) of the Code) or (B) the failure of the Nuvectra stock distributed in the
Spin-off from qualifying as “qualified property” for purposes of Section 355(d),
355(e) and 361(c) of the Code.

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, election, notice, or other document required to be filed
under any applicable Tax Law (whether or not a payment is required to be made in
connection with such filing), including any attachments, exhibits, schedules, or
appendices or other materials submitted with any of the foregoing, and including
any amendments or supplements to any of the foregoing.

 

“Tax Year” means, with respect to any Tax, the year, or other period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Transfer Taxes” means all transfer, sales, use, excise, stock, stamp, stamp
duty, stamp duty reserve, stamp duty land, documentary, filing, recording,
registration, value added and other similar Taxes.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Separation Agreement.

 

Section 1.2     Examples. The operation of various provisions of this Agreement
is illustrated by examples in Appendix hereto, and this Agreement shall be
interpreted in accordance with such examples.

 

ARTICLE II
ALLOCATION OF TAXES AND TAX ITEMS

 

Section 2.1     General Rules. Except as provided in Section 5.1 (Tax
Contests-Notices) and ARTICLE VI (Assistance and Cooperation), Taxes and Tax
Items shall be allocated as follows:

 

(a)     GB Taxes. For any Tax Year, GB shall be liable for and indemnify the
Nuvectra Group against GB’s allocable portion of Taxes imposed on the GB Group
and the Nuvectra Group (“GB Taxes”). GB’s allocable portion of such Taxes shall
be determined by taking into account the following Tax Items on a pro forma
stand-alone basis (as determined pursuant to Section 2.2(a)):

 

(i)     GB Business Tax Detriments. Tax Detriments (other than Tax Detriments
resulting from the Separation Transactions) arising from the operation or
ownership of the GB Business,

 

(ii)     GB Business Tax Benefits. Tax Benefits (other than Tax Benefits
resulting from the Separation Transactions) arising from the operation or
ownership of the GB Business,

 

(iii)     Separation Transactions - Generally. Tax Items resulting from the
Separation Transactions (including, without limitation, but for avoidance of
doubt, Transfer Taxes and Taxes attributable to the settlement of any
intercompany receivable, payable, loan or other account incident to the
Separation Transactions), except those Tax Items that are required to be taken
into account by Nuvectra pursuant to Section 2.1(b)(iii), and

 

(iv)     Nuvectra Business Tax Benefits. Tax Benefits (other than Tax Benefits
resulting from the Separation Transactions) arising from the operation or
ownership of the Nuvectra Business for any Pre-Distribution Tax Period, but only
to the extent such Tax Benefits are not taken into account in calculating
Nuvectra Taxes under Section 2.1(b)(ii).

 

(b)     Nuvectra Taxes. For any Pre-Distribution Tax Period, Nuvectra shall be
liable for and indemnify the GB Group against Nuvectra’s allocable portion of
Taxes imposed on the GB Group and the Nuvectra Group (“Nuvectra Taxes”).
Nuvectra’s allocable portion of such Taxes shall be determined by taking into
account the following Tax Items on a pro forma stand-alone basis (as determined
pursuant to Section 2.2(a)):

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

(i)     Nuvectra Business Tax Detriments. Tax Detriments (other than Tax
Detriments resulting from the Separation Transactions) arising from the
operation or ownership of the Nuvectra Business,

 

(ii)     Nuvectra Business Tax Benefits. Tax Benefits (other than Tax Benefits
resulting from the Separation Transactions) arising from the operation or
ownership of the Nuvectra Business, provided that such Tax Benefits may not be
used to reduce any Tax Detriments described in Section 2.1(b)(iii),

 

(iii)     Separation Transactions - Breach of Covenants. Tax Items resulting
from the Separation Transactions, but only to the extent such Tax Items are
directly attributable to Nuvectra’s breach of any of its covenants or
representations under ARTICLE VII, and not attributable to any of the events or
actions described in clauses (i) – (iii) of Section 7.3(b), and

 

(iv)     GB Business Tax Benefits. Tax Benefits (other than Tax Benefits
resulting from the Separation Transactions) arising from the operation or
ownership of the GB Business, but only to the extent such Tax Benefits are not
taken into account in calculating GB Taxes under Section 2.1(a)(ii).

 

Section 2.2     Special Rules.

 

(a)     Pro Forma Stand-Alone Basis. For purposes of computing GB Taxes and
Nuvectra Taxes on a pro forma stand-alone basis, Tax Items shall be taken into
account:

 

(i)     only to the extent required or allowable under applicable Tax Law on a
pro forma stand-alone basis for such Tax Year,

 

(ii)     by assuming that the members of the Nuvectra Group filed on a
consolidated basis with Nuvectra as the common parent,

 

(iii)     by using all applicable elections, accounting methods, and conventions
used on the Tax Return on which such Tax Items are actually reported,

 

(iv)     by applying the average Tax rate on such Tax Return (i.e., the Tax
rate, expressed as a percentage, equal to the quotient of total Taxes shown on
the Tax Return with respect to a particular Tax base and such applicable Tax
base), provided, however, if any category of Tax Items is subject to a different
rate of Tax than other categories of Tax Items on such Tax Return, the average
Tax rate applicable to such category of Tax Items reported on the Tax Return
shall apply with respect to such Tax Items, and

 

(v)     by treating Tax Benefits as used in the order specified under applicable
Tax Law or, to the extent that such Tax Law does not specify the order of use,
as used pro rata.

 

(b)     Rules for Determining from which Business a Tax Item Arises. For
purposes of ARTICLE II, Tax Items shall be deemed to arise from the operation or
ownership of the Business to which such items are more closely related. For the
avoidance of doubt, Tax Benefits arising from the vesting or payment of an
equity award shall be deemed to arise from the operation or ownership of the
Business that received the benefit of the services to which such equity award
relates. Notwithstanding the foregoing, with respect to any Tax Year, Tax Items
related to overhead costs and similar expenses that do not directly relate to
either Business shall be allocated to GB.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

(c)     Preparation of Pro Forma Calculations and Allocations. GB shall be
responsible for preparing all pro forma stand-alone basis computations and
allocations provided for in this ARTICLE II (including, for the avoidance of
doubt, the allocations provided for in Section 2.2(b)); provided, however, GB
shall make available and provide to Nuvectra for its review and comment such pro
forma stand-alone basis computations and allocations no later than sixty days
before the date on which the relevant Tax Return to which such computations and
allocations relate is due (taking into account any filed extensions), and, in
connection with such review, Nuvectra shall have reasonable access, during
normal business hours and upon reasonable notice, to information then in the
possession of the GB Group that Nuvectra reasonably requests in order for
Nuvectra to review such pro forma stand-alone basis computations and
allocations. If Nuvectra disagrees with any aspect of such computations and
allocations, it shall, within thirty days after receiving such computations and
allocations, provide GB with written notification of such disputed item (or
items). Provided that GB has complied with its obligations pursuant to this
Section 2.2(c) and the applicable provisions of ARTICLE VI, GB shall have no
obligation to consider any comments that are provided more than thirty days
after such computations and allocations are made available to Nuvectra. GB and
Nuvectra shall act in good faith to resolve any such dispute prior to the date
on which the relevant Tax Return to which such disputed item relates is required
to be filed. If GB and Nuvectra cannot reach a resolution with respect to any
such disputed item, the item in question shall be resolved in accordance with
Section 8.16. In the event that any such dispute relating to any Tax Return is
not resolved prior to the due date for such Tax Return, the Tax Return shall be
timely filed and subsequently amended as necessary to reflect the resolution of
the dispute.

 

(d)     Differences Between Taxes Shown on Joint Return and Taxes Computed on a
Pro Forma Stand-Alone Basis. If the sum of GB Taxes and Nuvectra Taxes relating
to a Joint Return is different from the amount of Tax shown on such Joint
Return, then the Tax shown on such Joint Return shall be allocated between the
Parties in the same proportion as the amount of GB Taxes or Nuvectra Taxes, as
appropriate, bears to the sum of GB Taxes and Nuvectra Taxes relating to such
Joint Return.

 

(e)     Allocation in Straddle Periods. For purposes of Section 2.1 and Section
2.2, Tax Items arising during any Tax Year that begins on or before and ends
after the Spin-off Date shall be treated as arising during the Pre-Distribution
Tax Period or the Post-Distribution Tax Period based on an interim closing of
the books as of and including the day of the Spin-off Date. Notwithstanding the
foregoing, Tax Items attributable to any such Tax Year that are calculated on an
annualized basis (including depreciation, amortization and depletion deductions)
shall be apportioned between the Pre-Distribution Tax Period and the
Post-Distribution Tax Period on a daily pro rata basis.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

ARTICLE III
PREPARATION AND FILING OF TAX RETURNS

 

Section 3.1     Joint Returns. GB shall be responsible for preparing and timely
filing (or causing to be prepared and filed) all Joint Returns.

 

Section 3.2     Separate Returns. GB shall be responsible for preparing and
timely filing (or causing to be prepared and filed) all Tax Returns that it
determines in its reasonable discretion are Separate Returns including Tax Items
attributable to the GB Business. Nuvectra shall be responsible for preparing and
timely filing (or causing to be prepared and filed) all Separate Returns
including Tax Items attributable to the Nuvectra Business.

 

Section 3.3     Rules Relating to the Preparation of Tax Returns.

 

(a)     General Rule. Except as otherwise provided in this Agreement, the
Preparer of a Tax Return shall have the exclusive right, in its sole discretion,
with respect to such Tax Return to determine (i) the manner in which such Tax
Return shall be prepared and filed, including the elections, methods of
accounting, positions, conventions, and principles of taxation to be used and
the manner in which any Tax Item shall be reported, (ii) whether any extensions
may be requested, (iii) whether an amended Tax Return shall be filed, (iv)
whether any claims for refund shall be made, (v) whether any refunds shall be
paid by way of refund or credited against any liability for the related Tax, and
(vi) whether to retain outside firms to prepare or review such Tax Return.

 

(b)     Election to File Joint Returns. GB shall have the sole discretion of
whether to file a Joint Return on a consolidated, combined, or joint basis, if
the filing of such consolidated, combined, or joint return is elective under the
relevant Tax Law.

 

(c)     Nuvectra Returns. Except as required by applicable Tax Law, with respect
to any Separate Return for which Nuvectra is the Preparer, Nuvectra shall not
take (and shall cause the other members of the Nuvectra Group not to take) any
position that it knows, or reasonably should know, would adversely affect any
member of the GB Group without the prior written consent of GB. Without limiting
the foregoing, Nuvectra shall not elect under Section 172(b)(3) of the Code to
relinquish the carryback period with respect to a net operating loss if such net
operating loss could, absent such an election, be carried back to the GB Group’s
2016 Joint Return.

 

(d)     GB Returns. Except as required by applicable Tax Law, with respect to
any Separate Return for which GB is the Preparer, GB shall not take (and shall
cause the members of the GB Group not to take) any position that it knows, or
reasonably should know, would adversely affect any member of the Nuvectra Group
without the prior written consent of Nuvectra.

 

(e)     Returns Affecting Liability of Other Party. Insofar as a Tax Return
prepared by one Party may affect Taxes for which the other Party is liable
pursuant to this Agreement or otherwise to any Tax Authority, or would reflect a
position that would reasonably be expected to adversely affect the other Group:

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

(i)     Consistent With Past Practice. Unless otherwise agreed to by the
Parties, and except to the extent otherwise required by applicable Tax Law, each
Tax Return shall be prepared in a manner consistent with Past Practice.

 

(ii)     Review Prior to Filing. The Preparer of such Tax Return shall make the
Tax Return available to the Non-Preparer for its review and comment no later
than sixty days before the Tax Return is due, taking into account any extensions
that the Preparer files, and, in connection with such review, the Non-Preparer
shall have reasonable access, during normal business hours and upon reasonable
notice, to the Preparer’s supporting information and schedules, including
financial books and records. If the Non-Preparer disagrees with any aspect of
such Tax Return, it shall, within thirty days after receiving such Tax Return,
provide the Preparer with written notification of such disputed item (or items).
Provided the Preparer has complied with its obligations pursuant to this Section
3.3 and the applicable provisions of ARTICLE VI, the Preparer shall have no
obligation to consider any comments that are provided more than thirty days
after such Tax Return is made available to the Non-Preparer. The Preparer and
Non-Preparer shall act in good faith to resolve any such dispute prior to the
date on which the relevant Tax Return to which such disputed item relates is
required to be filed. If the Preparer and Non-Preparer cannot reach a resolution
with respect to any such disputed item, the item in question shall be resolved
in accordance with Section 8.16. In the event that any such dispute relating to
any Tax Return is not resolved prior to the due date for such Tax Return, the
Tax Return shall be timely filed and subsequently amended as necessary to
reflect the resolution of the dispute.

 

(f)     Reimbursement for Costs Incurred by Preparer. The Non-Preparer of a
given Tax Return may request that the Preparer amend such Tax Return for the
benefit of the Non-Preparer. If the Preparer agrees, in its sole discretion, to
amend such Tax Return, the Preparer shall be entitled to reimbursement from the
Non-Preparer for any reasonable third-party costs that are attributable to the
Non-Preparer’s request to the extent such costs exceed $50,000 in the aggregate.

 

(g)     Allocation of Tax Items Between Joint Return and Related Separate
Return. Notwithstanding Section 3.3(a), if Tax Items are allocated between a
Joint Return and any related Separate Return, then the Preparer of such Separate
Return shall (and shall cause the members of its Group to) file the related
Separate Return in a manner that is consistent with the reporting of such Tax
Items on the Joint Return except to the extent otherwise required by applicable
Tax Law.

 

(h)     Standard of Performance. GB shall prepare (or cause to be prepared)
Joint Returns with the same general degree of care as it uses in preparing
Separate Returns and without Nuvectra’s prior written consent it shall not take
any position on any Joint Return that would have the effect of deferring any
material item of income or accelerating any material item of deduction that
would have the effect of increasing Nuvectra’s Taxes following the Spin-off or
its indemnification obligation under this Agreement.

 

Section 3.4     Protective Section 336(e) Elections. Notwithstanding anything to
the contrary, GB and Nuvectra shall make a protective election under Section
336(e) of the Code (and any similar election under state or local law) in
accordance with Treasury Regulations Section 1.336-2(h) and (j) (and any
applicable provisions under state and local law), and shall cooperate in the
timely completion and/or filings of such elections and any related filings or
procedures (including filing or amending any Tax Returns to implement a
protective election that becomes effective). This Section 3.4 is intended to
constitute a binding, written agreement to make an election under Section 336(e)
of the Code with respect to the Spin-off.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

ARTICLE IV
TAX PAYMENTS AND INDEMNIFICATION PAYMENTS

 

Section 4.1     Payment of Taxes to Tax Authorities. GB shall be responsible for
remitting (or causing to be remitted) to the proper Tax Authority all Tax shown
(including Taxes for which Nuvectra is wholly or partially liable pursuant to
Section 2.1) on any Tax Return for which it is the Preparer, and Nuvectra shall
be responsible for remitting (or causing to be remitted) to the proper Tax
Authority all Tax shown on any Tax Return for which it is the Preparer.

 

Section 4.2     Indemnification Payments.

 

(a)     Tax Payments Made by the Nuvectra Group. If any member of the Nuvectra
Group remits a payment to a Tax Authority for any GB Taxes, GB shall remit the
amount for which it is liable to Nuvectra pursuant to Section 2.1(a) within
thirty days after receiving written notification requesting such amount.

 

(b)     Tax Payments Made by the GB Group. If any member of the GB Group remits
a payment to a Tax Authority for any Nuvectra Taxes, Nuvectra shall remit the
amount for which it is liable to GB pursuant to Section 2.1(b) within thirty
days after receiving written notification requesting such amount.

 

(c)     Credit for Prior Deemed Tax Payments. For purposes of Section 4.2(b),
the portion of Taxes paid by the GB Group to a Tax Authority for which Nuvectra
is wholly or partially liable will be determined by assuming that Nuvectra
previously paid the full amount of its allocable share of all Taxes paid before
the Spin-off, including, without limitation, its share of amounts shown on any
Tax Return filed before the Spin-off Date with respect to any Tax Year ending on
or before the Spin-off Date.

 

Section 4.3     Initial Determinations and Subsequent Adjustments.

 

(a)     Initial Determinations of Payments. The initial determination of the
amount of any payment that one Party is required to make to the other Party
under this Agreement shall be made on the basis of the Tax Return to which the
payment relates as filed, or, if such Tax is not reported on a Tax Return, on
the basis of the amount of Tax initially paid to the Tax Authority.

 

(b)     Redeterminations of Payments and Additional Payments. The amounts paid
under this Agreement will be redetermined, and additional payments relating to
such redetermination will be made, as appropriate, if as a result of an audit by
a Tax Authority or an amended Tax Return (i) additional Taxes to which such
redetermination relates are subsequently paid, (ii) a refund of Taxes (including
any interest received relating thereto) is received or a Tax credit becomes
available, (iii) the Group to which a Tax Item is allocated changes, or (iv) the
amount or character of any Tax Item is adjusted or redetermined. Each Party will
promptly notify the other Party in writing of the occurrence of any of the
events described in clauses (i) – (iv) above. Each payment required by the
immediately preceding sentence (a) as a result of a payment of additional Taxes
will be due thirty days after the date on which the additional Taxes were paid
or, if later, thirty days after the date of a request from the other Party for
the payment, (b) as a result of the receipt of a refund or tax credit will be
due thirty days after the refund or tax credit was received, (c) as a result of
a change in the allocation of a Tax Item will be due thirty days after the date
on which the final action resulting in such change is taken by a Tax Authority
or either Party or any member of its Group or (d) as a result of an adjustment
or redetermination of the amount or character of a Tax Item will be due thirty
days after the date on which the final action resulting in such adjustment or
redetermination is taken by a Tax Authority or either Party or any member of its
Group.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

Section 4.4     Payments by or to Other Members of the Groups. When appropriate
under the circumstances to reflect the underlying liability for a Tax or
entitlement to a Tax refund, credit or Tax Benefit, a payment which is required
to be made by or to a Party may be made by or to another member of the Group to
which that Party belongs, but nothing in this Section 4.4 shall relieve any
Party of its other obligations under this Agreement.

 

Section 4.5     Late Payments. Payments pursuant to this Agreement that are not
made within the period prescribed in this Agreement or, if no period is
prescribed, within thirty days after written demand for payment is made shall
bear interest for the period from and including the date immediately following
the last date of such payment period through and including the date of payment
at a per annum rate equal to the rate specified in Section 5.5 of the Separation
Agreement. Such interest will be payable at the same time as the payment to
which it relates and shall be calculated on the basis of a year of 365 days and
the actual number of days for which due. If the indemnifying party fails to make
a payment to the indemnified party within the time period set forth in this
ARTICLE IV, the indemnifying party shall pay to the indemnified party, in
addition to interest that accrues pursuant to this Section 4.5, any reasonable
out-of pocket costs or expenses incurred by the indemnified party to secure such
payment or to satisfy the indemnifying party’s portion of the obligation giving
rise to the indemnification payment.

 

Section 4.6     Tax Consequences of Payments. For all Tax purposes and to the
extent permitted by applicable Tax Law, the Parties shall characterize any
payment made pursuant to this Agreement in the same manner as if such payment
were a capital contribution or a distribution, as the case may be, immediately
prior to the Effective Time, or as an assumed or retained liability, and,
accordingly, as not includible in the taxable income of the recipient. The
amount of any payment made pursuant to this Agreement shall be (i) subject to
the last sentence of this Section 4.6, increased to take into account any
additional Taxes that may be owed by the recipient (or any of the members of its
Group) as a result of receiving such payment and (ii) reduced to take into
account any Tax Benefit realized by the recipient of such payment as a result of
making any payment giving rise to the obligation of the payor to pay the
recipient, but only to the extent that such Tax Benefit reduces the liability
for Taxes (whether payable to a Tax Authority or to the other Party under this
Agreement) of the recipient in the Tax Year during which such payment is
received. If the payor reduces any payment by the amount of any Tax Benefit
pursuant to this Section 4.6 and such Tax Benefit subsequently is denied or
reduced by any Tax Authority, then the payor shall pay the recipient an amount
equal to such reduction or denial. In the event that a Tax Authority asserts
that GB’s or Nuvectra’s treatment of a payment pursuant to this Agreement should
be other than as required pursuant to the first sentence of this Section 4.6, GB
or Nuvectra, as appropriate, shall use its commercially reasonable efforts to
contest such assertion.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

Section 4.7     Payment Notices. Any notice requesting payment to be made
pursuant to this Agreement shall (i) indicate the amount due and owing, (ii) set
forth in reasonable detail the calculation of such amount, and (iii) include any
relevant Tax Records, statement, bill, or invoice related to such Taxes, costs,
expenses, or other amounts due and owing. Payments shall be deemed made when
received.

 

ARTICLE V
TAX CONTESTS

 

Section 5.1     Notices. Each Party shall provide prompt notice to the other
Party of any pending or threatened Tax Contest of which it becomes aware
relating to (i) Taxes for which it is or may be indemnified by the other Party
hereunder, (ii) the qualification of the Spin-off as a Tax-free transaction
described under Sections 368(a)(1)(D) and 355 of the Code to GB, its
shareholders, and Nuvectra (except to the extent such shareholders receive cash
in lieu of fractional shares or gain is required to be recognized by GB under
Section 357 (c) of the Code), or (iii) any change in the Tax treatment of any
other part of the Separation Transactions. Such notice shall contain factual
information (to the extent known by the notifying Party or its agents or
representatives) describing any threatened Tax Contest or asserted Tax
liability, if any, in reasonable detail and shall be accompanied by copies of
any notice and other documents received from any Tax Authority in respect of any
such matters. If (i) an indemnified Party has knowledge of an asserted Tax
liability with respect to a matter for which it is to be indemnified hereunder,
(ii) such Party fails to give the indemnifying Party prompt notice of such
asserted Tax liability, and (iii) the indemnifying Party has the right, pursuant
to Section 5.2, to control the Tax Contest relating to such Tax liability, then
(A) if the indemnifying Party is precluded from contesting the asserted Tax
liability as a result of the failure to give prompt notice, the indemnifying
Party shall have no obligation to indemnify the indemnified Party for any Taxes
arising out of such asserted Tax liability and (B) if the indemnifying Party is
not precluded from contesting the asserted Tax liability, but such failure to
give prompt notice results in a monetary detriment to the indemnifying Party,
then any amount which the indemnifying Party is otherwise required to pay the
indemnified Party pursuant to this Agreement shall be reduced by the amount of
such detriment.

 

Section 5.2     Control of Tax Contests.

 

(a)     General Rule. Except as otherwise provided in this Section 5.2, the
Preparer of any Tax Return shall be the Controlling Party with respect to any
Tax Contest involving a Tax reported on such Tax Return.

 

(b)     Tax Contests Involving Certain Taxes Reported on a Joint Return.

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

(i)     Non-Preparer as Controlling Party. Except as otherwise provided in
Section 5.2(b)(ii), the Non-Preparer shall be entitled to be the Controlling
Party with respect to that portion of any Tax Contest involving a Tax Item or
Tax reported on a Joint Return where the Non-Preparer is liable for (and has
acknowledged in writing its obligation to indemnify the Preparer for such Tax
Item or Tax under this Agreement) or entitled to take into account such Tax Item
or Tax under this Agreement and the portion of the Tax Contest applicable to
such Tax Item or Tax reasonably can be addressed on a separable basis from all
other Tax Items reported on such Joint Return or through reasonable, good faith
cooperation by the Parties hereto.

 

(ii)     Preparer and Non-Preparer Joint Control. The Preparer and Non-Preparer
shall jointly control any Tax Contest (or portion thereof) relating to any Tax
attributable to a breach of any of the covenants or representations under
ARTICLE VII of this Agreement; provided, however, the Non-Preparer has
acknowledged in writing its obligation to indemnify the Preparer for such Tax
under this Agreement. To the extent the Parties control jointly any Tax Contest
(or portion thereof): (A) neither Party shall accept or enter into any
settlement of such Tax Contest (or the relevant portion or aspect thereof)
without the consent of the other Party, which shall not be unreasonably withheld
or delayed; (B) both Parties shall have a right to review and consent, which
consent shall not be unreasonably withheld or delayed, to any correspondence or
filings to be submitted to any Taxing Authority with respect to such Tax Contest
(or the relevant portion or aspect thereof); and (C) both Parties shall have the
right to attend any formally scheduled meetings with any Taxing Authority or
hearings or proceedings before any judicial authority, in each case with respect
to such Tax Contest (or the relevant portion or aspect thereof).

 

(c)     Non-Controlling Party Participation Rights. With respect to any Tax
Contest involving a Tax Item or Tax for which the Non-Controlling Party may be
liable (either as a result of an increase in a Tax Detriment or a reduction in a
Tax Benefit) or may be entitled to take into account under this Agreement (a
“Non-Controlling Party Item”), (i) the Non-Controlling Party shall, at its own
cost and expense, be entitled to participate in such Tax Contest, including by
attending any formally scheduled meetings with any Tax Authority or hearings or
proceedings before any judicial authority, (ii) the Controlling Party shall keep
the Non-Controlling Party reasonably informed and consult in good faith with the
Non-Controlling Party and its Tax advisors with respect to any issue relating to
such Tax Contest, (iii) the Controlling Party shall provide the Non-Controlling
Party with copies of all correspondence, notices, and other written materials
received from any Tax Authority and shall otherwise keep the Non-Controlling
Party and its Tax advisors advised of significant developments in the Tax
Contest and of significant communications involving representatives of the Tax
Authority, (iv) the Non-Controlling Party may request that the Controlling Party
take a position in respect of such Tax Contest, and the Controlling Party shall
do so provided that (A) there exists substantial authority for such position
(within the meaning of the accuracy-related penalty provisions of Section 6662
of the Code), (B) the adoption of such position would not reasonably be expected
to increase the Taxes for which the Controlling Party is liable, or decrease the
Tax Benefits allocated to the Controlling Party under this Agreement (unless the
Non-Controlling Party agrees to indemnify and hold harmless the Controlling
Party from such increase in Taxes or reduction in Tax Benefits), and (C) the
Non-Controlling Party agrees to reimburse the Controlling Party for any
reasonable third-party costs that are directly attributable to the
Non-Controlling Party’s request, to the extent those costs exceed $50,000, (v)
the Controlling Party shall provide the Non-Controlling Party with a copy of any
written submission to be sent to a Tax Authority prior to the submission thereof
and shall give good faith consideration to any comments or suggested revisions
that the Non-Controlling Party or its Tax advisors may have with respect
thereto, and (vi) there will be no settlement, resolution or closing or other
agreement with respect thereto without the consent of the Non-Controlling Party,
which consent shall not be unreasonably withheld or delayed.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

ARTICLE VI
ASSISTANCE AND COOPERATION

 

Section 6.1     Provision of Information.

 

(a)     Information with Respect to Joint Returns. At the written request of GB,
Nuvectra shall provide GB with all Tax Records or other information then in the
possession of the Nuvectra Group that GB reasonably requests in order for GB to
properly and timely file all Joint Returns. Nuvectra shall provide such
information no later than thirty days from the date of GB’s written request.
However, if GB requests any such information within the thirty day period ending
on the due date of such Joint Return, taking into account applicable extensions,
Nuvectra shall provide such information as soon as commercially reasonable. If
Nuvectra fails to satisfy the obligation provided for in the preceding three
sentences, then, notwithstanding any other provision of this Agreement, Nuvectra
shall be liable for, and shall indemnify and hold harmless each member of the GB
Group from and against, any penalties, interest or additional amounts in respect
of Taxes (but excluding any Taxes underlying such amounts) assessed against any
member of either Group by reason of any resulting delay in filing such return,
to the extent such penalties, interest or additional amounts in respect of Taxes
are solely and directly attributable to the delay in providing such information.
If Nuvectra provides such information within the time period described in this
Section 6.1(a) in a reasonable form to permit the timely filing of a Joint
Return (or if no such information was requested by GB pursuant to this Section
6. l(a)), then, notwithstanding any other provision of this Agreement, GB shall
be liable for, and shall indemnify and hold harmless each member of the Nuvectra
Group from and against, any penalties, interest, or additional amounts in
respect of Taxes (but excluding any Taxes underlying such amounts) assessed
against any member of either Group by reason of any delay in filing such Joint
Return, to the extent such penalties, interest, or additional amounts in respect
of Taxes are directly attributable to the delay in filing.

 

(b)     Information with Respect to Tax Payments. At the written request of GB,
Nuvectra shall provide GB with all Tax Records or other information then in the
possession of the Nuvectra Group that GB reasonably requests in order to
determine the amount of Taxes due on any Payment Date with respect to a Joint
Return. Nuvectra shall provide such information no later than thirty days from
the date of GB’s written request. However, if GB requests any such information
within the thirty day period ending on the Payment Date, Nuvectra shall provide
such information as soon as commercially reasonable. If Nuvectra fails to
satisfy the obligation provided for in the preceding three sentences, the
indemnification principles of Section 6.1(a) shall apply with respect to any
penalties, interest, or additional amounts in respect of Taxes (but excluding
any Taxes underlying such amounts) assessed against any member of either Group
by reason of any resulting delay in paying such Taxes, to the extent such
penalties, interest, or additional amounts in respect of Taxes are solely and
directly attributable to the delay in providing such information.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

(c)     Information with Respect to Separate Returns. At the written request of
the Preparer, the Non-Preparer shall provide the Preparer with all Tax Records
or other information then in the possession of the Non-Preparer’s Group that the
Preparer reasonably requests in order to properly and timely file all Separate
Returns for which the Preparer is responsible pursuant to Section 3.2. Such
information shall be provided within the time period prescribed by Section
6.1(a) for the provision of information for Joint Returns. If the Non-Preparer
fails to satisfy the obligation provided for in the preceding two sentences, the
indemnification principles of Section 6.1(a) shall apply with respect to any
penalties, interest, or additional amounts in respect of Taxes (but excluding
any Taxes underlying such amounts) assessed against any member of either Group
by reason of any resulting delay in filing such return, to the extent such
penalties, interest, or additional amounts in respect of Taxes are solely and
directly attributable to the delay in providing such information.

 

(d)     Information with Respect to Pro Forma Stand-Alone Basis Computations and
Allocations. At the written request of GB, Nuvectra shall provide GB with all
Tax Records or other information then in the possession of the Nuvectra Group
that GB reasonably requests in order for GB to prepare the pro forma stand-alone
basis computations and allocations provided for in Section 2.2(c). Nuvectra
shall provide such information no later than thirty days from the date of GB’s
written request.

 

(e)     Information with Respect to Tax Contests. At the written request of the
Controlling Party, the Non-Controlling Party shall provide to the Controlling
Party any information then in its possession (including Tax Records) about
members of the Non-Controlling Party’s Group which is reasonably necessary in
order to handle, settle or conduct any Tax Contest. The Non-Controlling Party
shall provide such information no later than thirty days from the date of the
Controlling Party’s written request. If the Non-Controlling Party fails to
satisfy the obligation provided for in the preceding two sentences, the
Controlling Party shall have no obligation to indemnify the Non-Controlling
Party for any additional Taxes resulting from such Tax Contest, to the extent
such additional Taxes are solely and directly attributable to the
Non-Controlling Party’s failure to provide such information.

 

Section 6.2     Reliance on Exchanged Information. If a member of the Nuvectra
Group supplies Tax Records or other information to a member of the GB Group, or
a member of the GB Group supplies Tax Records or other information to a member
of the Nuvectra Group, and an officer of the requesting Group member intends to
sign a statement or other document under penalties of perjury in reliance upon
the accuracy of such Tax Records or other information, then a duly authorized
officer of the Group member supplying such Tax Records or other information
shall certify to the extent that it is able, to such officer’s knowledge and
belief, the accuracy and completeness of the Tax Records or other information so
supplied.

 

Section 6.3     Provision of Assistance and Cooperation.

 

(a)     Assistance with Respect to Joint Returns. At the written request of GB,
Nuvectra shall take any action (e.g., filing a ruling request with the relevant
Tax Authority or executing a power of attorney) that is reasonably necessary in
order for GB to prepare, file, amend or take any other action with respect to
any Joint Return, provided, that such action is permitted under applicable law
and would not reasonably be expected to have or cause to have a material adverse
effect on any member of the Nuvectra Group. If Nuvectra fails to take any such
requested action, the indemnification principles of Section 6.1(a) shall apply
with respect to any penalties, interest, or additional amounts in respect of
Taxes (but excluding any Taxes underlying such amounts) assessed against any
member of either Group by reason of a failure to take any such requested action,
to the extent such penalties, interest, or additional amounts in respect of
Taxes are solely and directly attributable to the failure to take such action.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

(b)     Assistance with Respect to Tax Contests. At the written request of the
Controlling Party, the Non-Controlling Party shall take any action (e.g.,
executing a power of attorney) that is reasonably necessary in order for the
Controlling Party to handle, settle or conduct a Tax Contest. Each Party shall
assist the other Party in taking any remedial actions that are necessary or
desirable to minimize the effects of any adjustment made by a Tax Authority. The
Controlling Party shall reimburse the Non-Controlling Party for any reasonable,
third-party, out-of-pocket costs and expenses incurred in connection with this
Section 6.3(b). If the Non-Controlling Party fails to provide assistance in
accordance with this Section 6.3(b), the Controlling Party shall have no
obligation to indemnify the Non-Controlling Party for any additional Taxes
resulting from the Tax Contest, to the extent such additional Taxes are directly
attributable to the Non-Controlling Party’s failure to provide such assistance.

 

(c)     Cooperation. In addition to the obligations enumerated elsewhere in this
Agreement, GB and Nuvectra shall cooperate with each other and with each other’s
agents and representatives, including their respective accounting firms and
legal counsel, in connection with Tax matters, including, making available to
each other, as reasonably requested and available, copies of all Tax Returns
filed under this ARTICLE IV, and personnel (including officers, employees and
agents of the Parties or their Subsidiaries) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes
(including the pro forma calculations and allocations), and personnel reasonably
required as witnesses or for purposes of providing information or documents in
connection with any Tax Contest.

 

Section 6.4     Retention of Tax Records. Each Party shall preserve, and shall
cause other members of its Group to preserve, all Tax Records that are in such
member’s possession and that could affect the Tax liability of any member of the
other Group, for so long as the contents thereof may become material in the
administration of any matter under applicable Tax Law, but in any event until
the later of (i) the expiration of any applicable statutes of limitation, as
extended, and (ii) seven years after the Spin-off Date.

 

Section 6.5     Supplemental Rulings and Supplemental Tax Opinions. Each of the
Parties agrees that at the reasonable request of the other Party (the
“Requesting Party”), such Party shall cooperate and use reasonable efforts to
(and shall cause its Subsidiaries to cooperate and use reasonable efforts to)
assist the Requesting Party in obtaining, as expeditiously as reasonably
practicable, a Supplemental Tax Opinion from the Tax Advisors or a private
letter ruling from the IRS, including, without limitation, by providing any Tax
Materials reasonably requested; provided that no Party shall be required to make
any representation or covenant that it does not reasonably believe is (and will
continue to be) true, accurate and consistent with historical facts. Within
thirty days after receiving an invoice from the other Party therefor, the
Requesting Party shall reimburse such Party for all reasonable out-of-pocket
costs and expenses incurred by such Party and the members of its Group in
connection with assisting the Requesting Party in obtaining any Supplemental Tax
Opinion.

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

Section 6.6     Withholding and Reporting. With respect to any stock of GB
delivered to any Person, GB and Nuvectra shall cooperate (and shall cause their
respective Subsidiaries to cooperate) so as to permit GB to discharge any
applicable Tax withholding and Tax reporting obligations, including the
appointment of Nuvectra or one or more of its Subsidiaries as the withholding
and reporting agent if GB or one or more of its Subsidiaries is not otherwise
required or permitted to withhold and report under applicable Tax Law.

 

ARTICLE VII
RESTRICTIONS ON CERTAIN ACTIONS

 

Section 7.1     General Restrictions. Following the Effective Time, GB and
Nuvectra shall not (and shall cause their respective Subsidiaries not to) take
any action that, or fail to take any action the failure of which to take (i)
would preclude the Spin-off from qualifying as a Tax-free transaction described
under Sections 368(a)(1)(D) and 355 of the Code to GB, its shareholders, and
Nuvectra (except to the extent such shareholders receive cash in lieu of
fractional shares or gain is required to be recognized by GB under Section
357(c) of the Code) or (ii) until the second anniversary of the Effective Time,
would be reasonably likely to be inconsistent with, or cause any Person to be in
breach of, any representation or covenant, or any material statement, made in
the Tax Materials.

 

Section 7.2     Certain Nuvectra Actions Beginning on the Spin-off Date. Without
limiting the other provisions of this ARTICLE VII, other than as expressly
contemplated in the Separation Agreement or any other Ancillary Agreement,
during the two-year period beginning on the Spin-off Date, Nuvectra shall not
take, nor enter into a binding agreement to take, any of the following actions:

 

(i)     cause or permit the cessation of the Nuvectra Active Trade or Business;

 

(ii)     liquidate Nuvectra;

 

(iii)     sell, transfer or otherwise dispose of (other than sales, transfers or
dispositions of inventory in the ordinary course of business) 35% or more of the
gross assets of the Nuvectra Active Trade or Business or 35% or more of the
consolidated gross assets of the Nuvectra Group (such percentages to be measured
based on fair market value as of the Spin-off Date), if such sale, transfer or
other disposition would result in the violation of the “continuity of business
enterprise” requirement of Treasury Regulations Section 1.368-1(d) in connection
with the Spin-off; or

 

(iv)     cause or permit to occur any transaction or series of transactions in
connection with which one or more Persons would (directly or indirectly) acquire
from any other Person or Persons, an interest in stock of Nuvectra that, when
combined with any other acquisitions of an interest in stock of Nuvectra that
occur after the Spin-off, comprises 30% or more of the value or the total
combined voting power of all interests that are treated as outstanding equity in
Nuvectra for U.S. federal income Tax purposes immediately after such transaction
or, in the case of a series of related transactions, immediately after any
transaction in such series; provided, however, that the following transactions
shall not be taken into account for purposes of this Section 7.2(iv):

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

(1)     any issuance of stock that is an issuance to which Treasury Regulations
Section 1.355-7(d)(8) or (9) applies;

 

(2)     any adoption of, or issuance of stock pursuant to, a shareholder rights
plan that is described in or is similar to the shareholder rights plan described
in Revenue Ruling 90-11, 1900-1 C.B. 10; or

 

(3)     any redemption or other repurchase of any stock of Nuvectra pursuant to
an open market stock repurchase programs meeting the requirements of Section
4.05(l)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, as in effect prior to its
amendment by Rev. Proc. 2003-48, 2003-2 C.B. 86.

 

in each case, without (a) first obtaining and delivering to GB, at Nuvectra’s
own expense, a Supplemental Tax Opinion or a private letter ruling from the IRS
with respect to such action, in each case that is reasonably satisfactory to GB,
or (b) first obtaining the written consent from GB waiving the requirements of
the immediately preceding clause (a).

 

Section 7.3     Tax Related Costs.

 

(a)     Indemnification by GB. GB shall indemnify and hold the Nuvectra Group
harmless from any Tax-Related Costs arising from the Separation Transactions,
except for Tax-Related Costs for which Nuvectra is responsible pursuant to
Section 7.3(b).

 

(b)     Indemnification by Nuvectra. Nuvectra shall indemnify and hold the GB
Group harmless from any Tax-Related Costs arising to the extent such Tax-Related
Costs are directly attributable to Nuvectra’s breach of any of its covenants or
representations under this ARTICLE VII and provided that such Tax Related Costs
are not attributable to (i) the acquisition of all or a portion of GB’s stock
and/or its Subsidiaries’ assets by any means whatsoever by any Person; (ii) the
negotiations, understandings, agreements or arrangements by GB with respect to
transactions or events (including without limitation, stock issuances, pursuant
to the exercise of stock options or otherwise, option grants, capital
contributions or acquisitions, or a series of such transactions or events) that
causes the distribution of Nuvectra stock pursuant to the Spin-off to be treated
as part of a plan pursuant to which one or more other Persons acquire directly
or indirectly stock of GB representing fifty percent (50%) or more (by vote or
value) of the outstanding stock of GB; or (iii) any breach by GB of its
covenants or representations set forth in this ARTICLE VII.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
GENERAL PROVISIONS

 

Section 8.1     Authority. Each of the Parties represents to the other that (a)
it has the corporate or other requisite power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement to be
executed and delivered on or prior to the Spin-off Date, and (d) this Agreement
is a legal, valid and binding obligation, enforceable against it in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors’ rights generally and
general equity principles.

 

Section 8.2     Termination. This Agreement may be terminated at any time prior
to the Effective Time by and in the sole discretion of GB without the approval
of Nuvectra. In the event of termination pursuant to this Section 8.2, neither
Party shall have any liability of any kind to the other Party by reason of this
Agreement or such termination.

 

Section 8.3     Entire Agreement. This Agreement, together with the Separation
Agreement, the Ancillary Agreements, and the Schedules referenced therein or
attached thereto, constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof and shall supersede all prior
written and oral and all contemporaneous oral agreements and understandings with
respect to the subject matter hereof.

 

Section 8.4     Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns and nothing in this Agreement,
express or implied, is intended to confer upon any Person except the Parties and
their respective Subsidiaries any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement. This Agreement may not be
assigned by either Party, except with the prior written consent of the other
Party.

 

Section 8.5     Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

 

Section 8.6     Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of either Party in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant, or
agreement contained herein, nor shall any single or partial exercise of any such
right preclude other or further exercise thereof or of any other right. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

Section 8.7     Notices. All notices, claims, certificates, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to be
duly given (i) when personally delivered, (ii) if mailed by registered or
certified mail, postage prepaid, return receipt requested, on the date the
return receipt is executed or the letter is refused by the addressee or its
agent, (iii) if sent by overnight courier which delivers only upon the signed
receipt of the addressee, on the date the receipt acknowledgment is executed or
refused by the addressee or its agent, or (iv) if sent by facsimile or
electronic mail, on the date confirmation of transmission is received (provided
that a copy of any notice delivered pursuant to this clause (iv) shall also be
sent pursuant to clause (i), (ii), or (iii)), addressed to the attention of the
addressee’s General Counsel at the address of its principal executive office or
to such other address or facsimile number for a Party as it shall have specified
by like notice.

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

Section 8.8     Counterpart; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original but all of which together shall constitute one and the same
agreement. Delivery of an executed signature page to this Agreement, and any of
the other agreements, documents and instruments contemplated hereby, by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart hereof or thereof.

 

Section 8.9     Severability. If any term or other provision of this Agreement
is determined by a non-appealable decision by a court, administrative agency or
arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon such determination that any term
or other provision is invalid, illegal, or incapable of being enforced, the
court, administrative agency, or arbitrator shall interpret this Agreement so as
to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible. If any sentence in this Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only as broad as
is enforceable.

 

Section 8.10     Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without regard to conflicts of laws provisions thereof that would
result in the application of the laws of any other jurisdiction.

 

Section 8.11     Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions, and provisions of this
Agreement, the Party or the Parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of their rights under this Agreement, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived.

 

Section 8.12     Construction. This Agreement shall be construed as if jointly
drafted by Nuvectra and GB and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment and upon
the advice of the attorneys of their choosing. The Parties have had access to
independent legal advice, have conducted such investigations they and their
counsel thought appropriate, and have consulted with such other independent
advisors as they and their counsel deemed appropriate regarding this Agreement
and their rights and asserted rights in connection therewith. The Parties are
not relying upon any representations or statements made by any other Party, or
such other Party’s employees, agents, representatives, or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties are not relying upon a
legal duty, if one exists, on the part of the other Party (or such other Party’s
employees, agents, representatives, or attorneys) to disclose any information in
connection with the execution of this Agreement or its preparation, it being
expressly understood that neither Party shall ever assert any failure to
disclose information on the part of the other Party as a ground for challenging
this Agreement. The provisions of Section 1.2 of the Separation Agreement are
hereby incorporated herein by reference, as if set out in detail herein.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

Section 8.13     Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.

 

Section 8.14     Change in Law. Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

 

Section 8.15     Expenses. Except as otherwise provided herein, each Party and
its Subsidiaries shall bear their own expenses incurred in connection with the
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement. Nothing in this Section 8.15 or in this
Agreement shall be interpreted to limit any Party’s rights to indemnification
under the Separation Agreement for expenses and fees incurred by such Party in
enforcing its rights hereunder.

 

Section 8.16     Disputes. The Parties will endeavor to resolve in an amicable
manner all disputes arising in connection with this Agreement. The Parties shall
negotiate in good faith to resolve any Tax dispute for not less than thirty
days. Upon written notice of either Party after thirty days, the matter will be
referred to a Tax Adviser acceptable to both Parties. The Tax Adviser may, in
its discretion, obtain services of a third-party necessary to assist it in
resolving the dispute. The Tax Advisor shall furnish a written notice to the
Parties of its resolution of the dispute as soon as practicable, but in any
event no later than forty-five days after the acceptance of the matter for
resolution. Any such resolution shall be binding on the Parties and the Parties
shall take, or cause to be taken, any action necessary to implement the
resolution. All fees and expenses of the Tax Advisor shall be shared equally by
the Parties. Notwithstanding the foregoing, the Parties may jointly elect to
apply the procedures for discussion, negotiation and arbitration set forth in
ARTICLE V of the Separation Agreement to all disputes, controversies, or claims
(whether sounding in contract, tort, or otherwise) that may rise out of or
relate to, or arise under or in connection with this Agreement, except that,
with respect to such disputes, controversies, or claims, the Applicable Deadline
(as defined in Section 5.3(b) of the Separation Agreement) shall be sixty days
after the later of (i) the applicable statute of limitations with respect to any
Tax Item that is the subject of such dispute, controversy, or claim and (ii) the
date that final action is taken by the applicable Tax Authority with respect to
a Tax Contest relating to any Tax Item that is the subject of such dispute,
controversy, or claim.

   

Section 8.17     Confidentiality. The provisions of Section 6.11 of the
Separation Agreement shall govern the confidentiality, disclosure, and use of
Confidential Information (as defined therein) relating to Taxes.

  

 

[Signature Page Follows]

   

 

 
-22-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.

 

 

    GREATBATCH, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas J. Hook

 

 

 

Name: Thomas J. Hook

 

 

 

Title: CEO

 

 

 

    QIG GROUP, LLC       (to be converted into Nuvectra Corporation)  

 

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Drees

 

 

 

Name: Scott F. Drees

 

 

 

Title: CEO

 

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

The following examples illustrate the operation of various provisions of this
agreement. However, no example is intended to illustrate every provision of this
Agreement that may be relevant thereto.

 

Except as otherwise indicated, each example assumes:

 

 

(i)

an average Tax rate of 35%,

 

 

(ii)

QiG converts into Nuvectra immediately before the Spin-off Date,

 

 

(iii)

prior to the conversion QiG is a disregarded entity for U.S. federal income Tax
purposes,

 

 

(iv)

the Spin-off Date is March 14, 2016, and

 

 

(v)

for U.S. federal income Tax purposes the Spin-off qualifies as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to GB, its
shareholders, and Nuvectra (except to the extent such shareholders receive cash
in lieu of fractional shares).

 

Example 1. General Tax Allocation on Joint Return.

 

On its U.S. federal consolidated income Tax Return for the Tax Year that begins
on January 1, 2016, and ends on December 31, 2016, the GB consolidated group
reports $200x of consolidated net taxable income, no credits, and a Tax
liability of $70x (35% times $200x). The $200x of consolidated net taxable
income reported on such Tax Return consists of $300x in Tax Detriments and $100x
in Tax Benefits.

 

Pursuant to Section 2.2(c), the Tax Detriments consist of $200x of income more
closely related to the GB Business, and $100x of income more closely related to
the Nuvectra Business. Similarly, the Tax Benefits consist of (i) $50x of
deductions more closely related to the GB Business and (ii) $50x of deductions
more closely related to the Nuvectra Business.

 

Pursuant to Section 2.1, each of GB and Nuvectra will be liable for its
allocable portion of the $70x of Tax shown on the U.S. federal consolidated
income Tax Return. Pursuant to Section 2.2(c), each Party’s allocable portion of
such Tax is determined by taking into account on a pro forma stand-alone basis
the Tax Items shown on such Tax Return and allocated to such Party pursuant to
Section 2.1.

 

Thus, GB’s allocable portion of such Tax is determined by taking into account on
a pro forma stand-alone basis:

 

 

(i)

pursuant to Section 2.1(a)(i) and 2.2(b), the $200x of Tax Detriments more
closely related to the GB Business because they are deemed to arise from the
operation or ownership of the GB Business, and

 

 

(ii)

pursuant to Section 2.1(a)(ii) and 2.2(b), the $50x of Tax Benefits more closely
related to the GB Business because they are deemed to arise from the operation
or ownership of the GB Business.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

Taking into account such Tax Items on a pro forma stand-alone basis, GB’s
allocable portion of the $70x of Tax therefore is $52.5x (($200-$50) times 35%).

 

In addition, Nuvectra’s allocable portion of such Tax is determined by taking
into account:

 

 

(i)

pursuant to Section 2.1(b)(i) and 2.2(b), the $100x of Tax Detriments more
closely related to the Nuvectra Business because they are deemed to arise from
the operation or ownership of the Nuvectra Business, and

 

 

(ii)

pursuant to Section 2.1(b)(ii) and 2.2(b), the $50x of Tax Benefits more closely
related to the Nuvectra Business because they are deemed to arise from the
operation or ownership of the Nuvectra Business.

 

Taking into account such Tax Items on a pro forma stand-alone basis, Nuvectra’s
allocable portion of the $70x of Tax therefore is $17.5x (($100-$50) times 35%).

 

Because the 2016 U.S. federal consolidated income Tax Return includes Tax Items
attributable to the GB Business and Tax Items attributable to the Nuvectra
Business, it will be a Joint Return. Pursuant to Section 3.1, GB is responsible
for preparing and timely filing the Joint Return. Pursuant to Section
3.3(e)(ii), GB must make the Joint Return available to Nuvectra no later than
sixty days before the Joint Return is due, taking into account any applicable
extensions.

 

Pursuant to Section 4.1, GB must pay the $70x of Tax to the Tax Authority.
Pursuant to Section 4.2(b), Nuvectra must remit the amount for which it is
liable ($17.5x) to GB within thirty days after receiving written notification
requesting such amount. If payment is not made within thirty days, Nuvectra must
pay interest thereafter on the amount past due at the rate and as determined
under Section 4.5.

 

Pursuant to Section 4.6, the Parties would ordinarily characterize Nuvectra’s
payment of $17.5x in the same manner as if it were a distribution to GB
immediately prior to the Effective Time or as a liability.

 

Example 2. Separate Return filed by Nuvectra.

 

On its 2016 U.S. federal consolidated income Tax Return, the GB consolidated
group reports $200x of consolidated net taxable income, no credits, and a Tax
liability of $70x (35% times $200x). Of the $200x of consolidated net taxable
income reported on such Tax Return, $150x consists of Tax Items that are deemed
to arise from the operation or ownership of the GB Business. The remaining $50x
of consolidated net taxable income consists of Tax Items that are deemed to
arise from the operation or ownership of the Nuvectra Business. The Nuvectra
Group had total consolidated net taxable income of $125x during the period
beginning January 1, 2016, and ending December 31, 2016. Because GB’s 2016 U.S.
federal consolidated income Tax Return includes Tax Items attributable to the GB
Business and Tax Items attributable to the Nuvectra Business, it will be a Joint
Return.

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

Pursuant to Section 3.2, Nuvectra is responsible for preparing and timely filing
a Separate Return for the Nuvectra Group for the period beginning immediately
after the Spin-off Date, and ending on December 31, 2016. As a result, Nuvectra
will have the right to make those determinations described in Section 3.3(a)
with respect to the Separate Return, subject to the limitations in Section
3.3(c), Section 3.3(e), and Section 3.3(g). Pursuant to Section 3.3(g), Nuvectra
is required to file its related Separate Return in a manner consistent with the
reporting of the allocated Tax Items on the Joint Return, except as required by
applicable Tax law.

 

As a result, $50x of Nuvectra’s 2016 net income is allocated to the Joint Return
and the remainder of Nuvectra’s 2016 net income (i.e., $75x) is allocated to its
Separate Return.

 

Example 3. Separate Returns and State Taxes.

 

On a monthly New York sales Tax Return during 2016, $50x of sales Tax must be
reported. For purposes of this example, it is assumed that such Tax Return was
not filed prior to the Effective Time of this Agreement. The $50x of sales Tax
reported on such Tax Return consists of Tax Detriments that are deemed to arise
from the operation or ownership of the Nuvectra Business. Because such Tax
Return includes Tax Items attributable only to the Nuvectra Business, it will be
a Separate Return.

 

Because such Tax Return includes Tax Items attributable only to the Nuvectra
Business, it will be a Separate Return. Pursuant to Section 3.2, Nuvectra is
responsible for preparing and timely filing such Separate Return and will have
the right to make those determinations described in Section 3.3(a) with respect
to the Separate Return, subject to the limitations in Section 3.3(c) and Section
3.3(e). Pursuant to Section 4.1, Nuvectra must pay the $50x of sales Tax shown
on the Separate Return to the proper Tax Authority. Furthermore, pursuant to
Section 5.2(a), Nuvectra will have primary responsibility, control and
discretion in handling, settling, or conducting any Tax Contest with respect to
such Tax Return, subject to the limitations in Section 5.2(c).

 

Alternatively, if the $50x of Taxes shown on the New York sales Tax Return
described above consists of Tax Detriments arising from the operation or
ownership of the Nuvectra Business and Tax Detriments arising from the operation
or ownership of the GB Business, such Tax Return will be a Joint Return. In such
case, pursuant to Section 3.1, GB will be responsible for preparing and timely
filing such Joint Return and will have the right to make those determinations
described in Section 3.3(a) with respect to the Joint Return, subject to the
limitations in Section 3.3(e) and Section 3.3(e). Pursuant to Section 4.1, GB
must pay the $50x of sales Tax shown on the Joint Return to the proper Tax
Authority, but will be entitled to reimbursement from Nuvectra pursuant to
Section 4.2(b) to the extent that Nuvectra is liable for any portion of such Tax
pursuant to Section 2.1.

 

Furthermore, pursuant to Section 5.2(b)(ii), Nuvectra will be the Controlling
Party with respect to any Tax Contest involving a Tax reported on such Joint
Return. However, GB will have Non-Controlling Party participation rights
pursuant to Section 5.2(c) with respect to such Tax Contest if such Tax Context
could result in the increase of an GB Tax Detriment or the reduction of an GB
Tax Benefit.

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

Example 4. NOL Carryback by Nuvectra.

 

On its 2016 U.S. federal consolidated income Tax Return, the GB consolidated
group reports $200x of consolidated net taxable income, no credits, and a Tax
liability of $70x (35% times $200x). Of the $200x of consolidated net taxable
income reported on such Tax Return, $190x consists of Tax Items that are deemed
to arise from the operation or ownership of the GB Business. The remaining $10x
of consolidated net taxable income consists of Tax Items that are deemed to
arise from the operation or ownership of the Nuvectra Business.

 

In addition, $150x of consolidated net taxable income and no credits arise from
the operation or ownership of the Nuvectra Business during the period beginning
immediately after the Spin-off Date, and ending on December 31, 2016, but, in
2017, a $150x net operating loss (“NOL”) arises from the operation or ownership
of the Nuvectra Business.

 

Under applicable Tax Law, Nuvectra’s short Tax Year ending on the Spin-off Date
will be considered the same Tax Year as GB’s Tax Year ending on December 31,
2016 (and which includes Nuvectra’s short Tax Year), but will be considered a
different Tax Year from Nuvectra’s short Tax Year that begins after the Spin-off
Date. Under applicable Tax Law, the carryback period for the NOL includes GB’s
Tax Year ending on December 31, 2016 followed by Nuvectra’s short Tax Year
beginning immediately after the Spin-off Date and ending on December 31, 2016.
Pursuant to Section 3.3(c), Nuvectra is not permitted to make the election under
Section 172(b)(3) of the Code to relinquish the carryback period for the NOL.

 

Under applicable Tax Law, the NOL would be carried back to GB’s 2016 Joint
Return and GB generally would be entitled to utilize that portion of the NOL
equal to the net income generated by the Nuvectra Group during the period
Nuvectra was considered a member of the GB consolidated group. See Treasury
Regulations Sections 1.1502-21(c) and 1.1502-21(c)(1)(iii), Example 3
(illustrating the SRLY limitations on NOL carrybacks from a separate return year
to a consolidated return year). Pursuant to Section 2.1(b)(ii) and Section
2.2(a)(i), Nuvectra would be entitled to take such portion of the NOL into
account in determining Nuvectra Taxes for the 2016 Joint Return, but only to the
extent that Nuvectra would be allowed to take such portion into account under
applicable Tax Law on a pro forma stand-alone basis for such Tax Year. Pursuant
to Section 2.1(a)(iv), GB would be entitled to take the remaining portion of the
NOL, as permitted under applicable Tax Law, into account in determining GB Taxes
and would not be required to compensate Nuvectra therefor.

 

Any portion of the NOL that was not used on the 2016 Joint Return would be
carried forward and utilized as a Tax Benefit by Nuvectra on its 2016 Separate
Return (assuming such use was permitted under applicable Tax Law).

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

Example 5. NOL Carryforward as a Tax Benefit on Joint Return.

 

On its 2016 U.S. federal consolidated income Tax Return, and without taking into
account any NOL carryforwards or NOL carrybacks, the GB consolidated group
reports $150x of consolidated net taxable income, no credits, and a Tax
liability of $52.5x (35% times $150x). All $150x of consolidated net taxable
income reported on such Tax Return consists of Tax Items that are deemed to
arise from the operation or ownership of the GB Business. In addition, a $200x
NOL arose from the operation or ownership of the Nuvectra Business in 2015 and
is carried forward to the 2016 Joint Return under applicable Tax Law.

 

Pursuant to Section 2.1(a)(iv), GB is entitled to take the NOL carryforward into
account as a Tax Benefit in determining GB Taxes in 2016, and although the NOL
arose from the operation or ownership of the Nuvectra Business, GB will not be
required to compensate Nuvectra therefor. Thus, in 2016, GB will be obligated to
pay Tax of $0x (35% times $150x - $150x)) to the Tax Authority and $0x to
Nuvectra.

 

Under applicable Tax Law, any remaining NOL carryforward may be utilized only by
GB because such NOL arose while Nuvectra was disregarded as separate from GB for
U.S. federal income Tax purposes. GB will not be required to compensate Nuvectra
for the use of any such NOL carryforward.

 

Example 6. Difference Between Tax Shown on Joint Return and Taxes Computed on a
Pro Forma Stand-Alone Basis.

 

On its 2016 U.S. federal consolidated income Tax Return, the GB consolidated
group reports a total Tax liability of $100x. On a pro forma stand-alone basis,
GB Taxes would equal $90x, which Taxes would be composed of $70x of “regular
tax” and $20x of “alternative minimum tax” imposed under Section 55 of the Code.
On a pro forma stand-alone basis, Nuvectra Taxes would equal $30x, which Taxes
would be composed of $30x of “regular tax” and no “alternative minimum tax.”

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

Pursuant to Section 2.2(d), because the sum of GB Taxes and Nuvectra Taxes
($120x or ($90x + $30x)) is different from the amount of Tax shown on such Joint
Return ($100x), the $100x of Tax shown on the Joint Return is allocated $75x
($100x times ($90x/$120x)) to GB and $25x ($100x time ($30x/$120x)) to Nuvectra.

 

Example 7. Average Tax Rate.

 

On a 2016 Joint Return, GB reports $200x of net taxable income and no credits.
Assume that, under applicable Tax Law, the first $50x of net taxable income is
subject to a Tax rate of 10%, the next $50x of net taxable income is subject to
a Tax rate of 20%, and the remaining $100x of net taxable income is subject to a
Tax rate of 25%. As a result, the Joint Return reports a Tax liability of $40x
((10% times $50x) + (20% times $50x) + (25% times $100x)). The average Tax rate
on such Tax Return is 20% ($40x/$200x). Accordingly, pursuant to Section
2.2(a)(iv), a 20% Tax rate applies for purposes of computing Taxes on a pro
forma stand-alone basis.

 

Example 8. Breach of Covenants.

 

Immediately before the Spin-off, GB held the Nuvectra stock with a fair market
value of $300x and a basis of $0x. In 2017, Nuvectra enters into a merger
whereby an acquiring corporation acquires all of the assets and liabilities of
Nuvectra and Nuvectra’s shareholders receive stock in the acquiring corporation
in exchange for all of their stock in Nuvectra. Assume that entering into the
merger causes the Spin-off to be taxable to GB under Section 355(e).

 

As a result of the application of Section 355(e), GB will be required to
recognize all of the realized gain on the Spin-off. Accordingly, ignoring any
available NOL, the Separation Transactions result in a net Tax liability of
$105x (35% times ($300x gain on the Spin-off).

 

Pursuant to Section 2.1(b)(iii), all $105x of the Tax (35% times $300x)
resulting from the application of Section 355(e) would be allocated to Nuvectra
because entering into the merger is a breach of covenant under Article VII that
causes Section 355(e) to apply to the Spin-off.

 

Pursuant to Section 4.2(b), Nuvectra must remit the $105x of Taxes related to
application of Section 355(e) to the Spin-off to GB within thirty days after
receiving written notification requesting such amount. Pursuant to Section
2.1(b)(ii) and (iv), the result would be the same even if an NOL exists that
could offset any gain required to be recognized as a result of the merger.
Pursuant to Section 4.6, the Parties would ordinarily characterize Nuvectra’s
payment of $105x in the same manner as if it were a distribution to GB
immediately prior to the Effective Time or as a liability.

 

Example 9. Redetermination of Tax Detriments Allocated to GB.

 

On its 2016 U.S. federal consolidated income Tax Return, the GB consolidated
group reports no consolidated net taxable income, an NOL of $100x, and no Tax
liability. $50x of the NOL consists of Tax Items that are deemed to arise from
the operation or ownership of the GB Business and the remaining $50x consists of
Tax Items that are deemed to arise from the operation or ownership of the
Nuvectra Business. Because no Tax is owed on the Joint Return, no payments are
required to be made under this Agreement.

 

In 2018, the Tax Authority initiates a Tax Contest with respect to the 2016
Joint Return. In the Tax Contest, the Tax Authority asserts that an additional
$100x of taxable income must be reported on the 2016 Joint Return. Such
additional taxable income arose from the GB Business. Pursuant to Section
5.2(b)(ii), GB is the Controlling Party with respect to the Tax Contest because
it involves a Tax reported on a Joint Return for which GB is liable. On December
31, 2016, a date subsequent to the Spin-off Date, a closing agreement is entered
into with the Tax Authority whereby the GB consolidated group is required to
recognize $100x of additional taxable income in 2016 in settlement of the Tax
Contest.

 

As a result of the closing agreement, Section 4.3(b) requires that the amounts
paid under this Agreement be redetermined. Under applicable Tax Law and pursuant
to Section 2.1(a)(ii) and Section 2.1(a)(iv), GB is entitled to use the $100x
NOL as a Tax Benefit to completely offset the additional taxable income
recognized as a result of the Tax Contest. GB is not required to reimburse
Nuvectra for the use of the $50x portion of such NOL that arose from the
operation or ownership of the Nuvectra Business.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

Example 10. Redetermination of Tax Detriments Allocated to Nuvectra.

 

On its 2015 U.S. federal consolidated income Tax Return, the GB consolidated
group reports no consolidated net taxable income, an NOL of $100x, and no Tax
liability. $50x of the NOL consists of Tax Items that are deemed to arise from
the operation or ownership of the GB Business and the remaining $50x consists of
Tax Items that are deemed to arise from the operation or ownership of the
Nuvectra Business. Because no Tax is owed on the Joint Return, no payments are
required to be made under this Agreement.

 

In 2017, the Tax Authority initiates a Tax Contest with respect to the 2015
Joint Return. In the Tax Contest, the Tax Authority asserts that an additional
$100x of taxable income must be reported on the 2015 Joint Return. Such income
arose from the Nuvectra Business.

 

On December 31, 2017, a date subsequent to the Spin-off Date, a closing
agreement is entered into with the Tax Authority whereby the GB consolidated
group is required to recognize $100x of additional taxable income in 2015 in
settlement of the Tax Contest. Pursuant to Section 5.2(b)(ii), except as
provided in Section 5.2(b)(i), Nuvectra will be the Controlling Party with
respect to the Tax Contest. In such case, pursuant to Section 5.2(c), GB would
have Non-Controlling Party participation rights with respect to the Tax Contest
because such Tax Contest may result in the reduction of a GB Tax Benefit.

 

As a result of the closing agreement, Section 4.3(b) requires that the amounts
paid under this Agreement be redetermined. Under applicable Tax Law, Nuvectra
and GB are entitled to use the $100x NOL to completely offset the additional
taxable income recognized as a result of the Tax Contest. Therefore, no
additional Tax is owed as a result of the closing agreement. Pursuant to Section
2.1(b)(ii) and Section 2.1(b)(iv), Nuvectra is entitled to take the entire $100x
NOL into account as a Tax Benefit in calculating Nuvectra Taxes, which results
in Nuvectra Taxes of $0x ($100x - $100x). Nuvectra is not required to reimburse
GB for the use of the $50x portion of such NOL that arose from the operation or
ownership of the GB Business.

 

Alternatively, assume that the 2015 Joint Return did not report an NOL. As a
result, the closing agreement results in $100x of consolidated net taxable
income, no credits, and a Tax liability of $35x (35% times $100x). All $100x of
the consolidated net taxable income consists of Tax Items that are deemed to
arise from the operation or ownership of the Nuvectra Business. Taking into
account such Tax Items on a pro forma stand-alone basis, Nuvectra’s allocable
portion of the $35x of Tax is $35x ($100x times 35%).

 

Pursuant to Section 4.1, GB must pay the $35x of Tax to the Tax Authority.
Pursuant to Section 4.2(b), Nuvectra must remit the amount for which it is
liable ($35x) to GB within thirty days after receiving written notification
requesting such amount.

 

-30-